DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claims 1-38 are cancelled and claims 39-58 are pending.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims of the instant application (i.e. claims 39-58) are directed to a method of administering a culture of L. acidophilus to reduce the severity or the duration of a flu-like symptom, or to treat a respiratory tract infection in a child. The claims are interpreted such that the child has or suffers from the flu-like symptom or a respiratory tract infection. However, the originally filed specification does not provide sufficient support for the limitation. The specification discloses embodiments directed to a child at risk of such symptom or infection, not a child having/suffering from the flu-like symptom or a respiratory tract infection. Applicant is required to amend the specification to provide sufficient support to the limitations of the instant claims. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/441,660, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The claimed subject matter encompasses the scope directed to a method of administering a culture of L. acidophilus to a child having a flu-like symptom or a respiratory tract infection and it is not supported by the ‘660 application, and thus, the earliest filing date of the instant application is the filing date of the instant application, that is 2/16/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

If the claims are directed to the preventive/prophylactic method, applicant is advised to add a limitation to limit the child being at risk of a respiratory tract infection/disease.

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 39-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The instant claims are directed to a method of administering the culture of Lactobacillus acidophilus to a child having/suffering from a flu-like symptom or a having/suffering from the flu-like symptoms or the respiratory tract infection can be necessarily and/or sufficiently produce the claimed effect of reducing the severity of the flu-like symptoms or treating the respiratory tract infection. The specification of the instant application discloses embodiments such that the administration of the probiotic culture as claimed to children at risk of such symptoms or infection for long period of time (e.g. 6 months; see paras. 17, 68 and 72 of the specification). There is no disclosure that the administration of the probiotic culture is carried out to children having or suffering from the symptoms or infections in the instant specification. Furthermore, there is no disclosure such administration to the children having the symptoms and/or infections would sufficiently reduce the severity of the symptoms or treat the respiratory tract infection. While the use of probiotics is known in the art as a preventive or prophylactic method to reduce the duration of respiratory infection (e.g. Hatakka et al. 2001, BMJ), however, it is not known in the art whether the administration of probiotic culture as claimed or any other probiotics would necessarily treat the respiratory tract infection in the children having/suffering from thereof. 
M.P.E.P. §2163 states “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116.”
Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084.< Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art. In most technologies which are mature, and wherein the knowledge and level of skill in the art is high, a written description question should not be raised for claims >present in the application when originally filed,< even if the specification discloses only a method of making the invention and the function of the invention. See, e.g., In re Hayes Microcomputer Products, Inc. Patent Litigation, 982 F.2d 1527, 1534-35, 25 USPQ2d 1241, 1246 (Fed. Cir. 1992) ("One skilled in the art would know how to program a microprocessor to perform the necessary steps described in the specification. Thus, an inventor is not required to describe every detail of his invention. An applicant's disclosure obligation varies according to the art to which the invention pertains. Disclosing a microprocessor capable of performing certain functions is sufficient to satisfy the requirement of section 112, first paragraph, when one skilled in the relevant 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 39-45 and 49-54 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kaup et al. (US 2004/0072794).
The claimed method is interpreted as a preventive or prophylactic method, and thus, the limitation directed to a child is interpreted as any child. 
Kaup et al. teach a nutritional composition comprising L. acidophilus NCFM and B. lactis (see par. 42, 48, 53, 64) and a method of administering the nutritional composition. Kaup et al. teach the nutritional composition can be utilized in combination 
With regard to the limitations directed to reducing the severity, the duration of a flu-like symptom; reducing the need for antimicrobial administration; or reducing absenteeism due to the flu-like symptom, these limitations are considered as results obtainable from the claimed method rather than any active step to be carried out for the claimed invention. Therefore, the limitation does not provide any weight in determining patentability of the claimed subject matter. Furthermore, since the method step of Kaup et al. is identical to the claimed invention, the outcome of the method taught by Kaup et al. is expected the same as the claimed invention.
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02. 
With regard to the flu-like symptoms directed to fever, coughing or runny nose, this limitation does not provide any active step to be carried out or require the subject to have the corresponding symptom. Rather it is directed to the intended result of the 
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 39-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Kaup et al. (supra).
Kaup et al. teach the subject matter of claims 39-45 and 49-54, and thus render them obvious (see above).
Regarding the dosage of culture being about 108-1012 CFU/day; or the culture being administered once a day or twice a day (claims 46-48 and 55-57), Kaup et al. do not particularly teach the daily dose. However, it would have been obvious to a person skilled in the art to use the composition of Kaup et al. daily and use more than one dosage of the Kaup’s composition. Since Kaup et al. teach that the composition comprises 108-1012 cfu/L of Lactobacillus and 108-1012 cfu/L of Bifidobacterium (para. 43), one or two dosage a day would meet the claimed range of the cell concentration (cfu/day).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
s 39-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mogna et al. (WO2006/054135) in view of Luquet (US 6,607,905) in further view of Hatakka et al. (2001, BMJ) and Clancy et al. (US 2003/0180260).
Mogna et al. teach a method of administering probiotic bacteria for prevention and/or treatment of respiratory pathologies and/or infections (see abstract; p.4, lines 5-10). The probiotic bacteria composition of Mogna et al. is taught to be oral administration (p.12, lines 4-11). 
Regarding the symptoms of respiratory diseases directed to coughing or runny nose (claim 10), it is submitted that these symptoms are not only well known in the art but also Mogna et al. teach cough as a symptom (p.6, last line).
Mogna et al. teach that the probiotic bacteria comprises the strains belong to the genus Lactobacillus and/or genus Bifidobacterium (p. 4, lines 11-15). The genus Bifidobacterium disclosed by Mogna et al. is Bifidobacterium lactis (p.7, lines 5-18).
The genus Lactobacillus taught by Mogna et al. includes Lactobacillus acidophilus (p.9, line 22), which is added additionally. While Mogna et al. teach that number of Lactobacillus species can be added to the probiotic bacteria composition, one skilled in the art would selectively choose L. acidophilus since Luquet teaches fermented dairy product comprising Lactobacillus acidophilus and also teaches the beneficial effect of the fermented diary product on strengthening/stimulation of the immune system for flu or sinusitis (respiratory disease) (col. 2, lines 54-57).
It would therefore have been obvious for the person of ordinary skill in the art at the time the invention was made to use L. acidophilus taught by Luquet in the probiotic 
Mogna et al. in view of Luquet do not particularly teach the target subject is a child or the child being 2-5 years old. However, one skilled in the art would recognize that the scope of the patient to be treated by the method of Mogna et al. encompasses a child. It would therefore have been obvious for the person of ordinary skill in the art at the time the invention was made to use the method of Mogna et al. for a child at the claimed age at risk of respiratory tract infection or suffering from the infection. Furthermore, it is well known in the art that a child at preschool age suffers from a respiratory disease according to Hatakka et al. Hatakka et al. teach those children attending day care centers have higher risk of respiratory tract infections (see introduction at p.1), and Hatakka et al. teach the children at ages of 1-6 (see Table 1). Thus, it would have been obvious to a person skilled in the art to use the method of Mogna et al. to children at ages of 1-6 as taught by Hatakka et al. who are at risk of developing a respiratory tract infection or suffering from the infection.
With regard to the limitations directed to reducing the severity or the duration of a flu-like symptom; reducing the need for antimicrobial administration; reducing absenteeism due to the flu-like symptom, these limitations are considered as results obtainable from the claimed method. The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966). See M.P.E.P. § 2112.02. 
Since the method steps taught by Mogna et al. in view of Luquet et al. are substantially similar, if not identical, to the claimed method steps, it is expected that the method steps taught by the references would result the same effect as claimed in the instant claims.
Regarding the dosage of culture being about 108-1012 CFU/day; or the culture being administered once a day or twice a day (claims 46-48 and 55-57), Mogna et al. do not particularly teach the daily dosage. However, it would have been obvious to a person skilled in the art to modify the daily dosage of the composition with a routine experimentation. Furthermore, Mogna et al. teach concentrations of bacterial strains having the ranges in the composition for the method: for example, various bacterial strains at 2x109 to 1x1011 CFU/g of composition in a single dose of 5 g of granulate for oral use (compositions A, B and C). Still further, Clancy et al. teach the use of L. acidophilus (para. 18) at 108-1012 cfu in a pharmaceutical composition to treat respiratory infection (para. 23, 65; p.9, claim 65). Thus, based on the teaching of Mogna et al. and Clancy et al., one skilled in the art would recognize the range of concentration of the bacterial strains in the composition for treating a respiratory tract infection or a flu-like symptom caused by a respiratory tract infection, and would modify the dosage in order to obtain a desired outcome. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.